Citation Nr: 9900627	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-15 426	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.  
This appeal arises from a March 1996 rating action in which 
the RO denied a compensable evaluation for prostatitis.  A 
hearing was held before a RO hearing officer in June 1997.  A 
transcript of the hearing is of record.


REMAND

The veteran and his representative contend that his 
prostatitis is more severe than currently evaluated and 
warrants a higher rating.  Pursuant to 38 C.F.R. § 4.115(a), 
Diagnostic Code 7527 (1998), prostatitis is evaluated on 
bases of voiding dysfunction, urinary frequency, obstructed 
voiding, and/or urinary tract infection.

In a February 1996 VA examination, the VA examiner made an 
assessment of benign prostatic hypertrophy with occasional 
dysuria.  He further noted that he did not have the veterans 
military medical records or post-service treatment records 
available for review.  In an August 1996 VA outpatient 
treatment record, the veteran complained of increased 
frequency in urination with nocturia occurring two times a 
night, hesitancy, weak stream, and a split stream.  In a 
November 1996 VA outpatient treatment record, the veteran 
complained of frequency of urination with nocturia occurring 
twice a night.  His prostate was slightly enlarged, firm, 
tender, and there was no nodularity.  

At a June 1997 RO hearing on appeal, the veteran  testified 
that he gets up two to three times a night to urinate and 
that before the hearing, he had to urinate seven times in 
five hours.  He stated that during urination, he has a 
hesitant feeling and that he has a slow, weak stream.  He 
claimed that he did not wear protective undergarments but 
that he had to change soiled underwear two to three times a 
day.  On August 23, 1997, the veteran was issued a 
Supplemental Statement of the Case (SSOC).  It was unsigned.  
Assuming it represented the hearing officers decision, it 
should have been signed by the hearing officer.  

Subsequently, a February 1997 VA outpatient treatment record 
was added to the claims folder.  It revealed that the veteran 
complained of nocturia seven times a night and of urgency and 
double voiding.  On June 24, 1998, a second SSOC was issued.  
It was signed by a RO person other than the hearing officer 
who conducted the June 1997 hearing.  The Board of Veterans 
Appeals (Board) notes that the principal manifestation 
associated with the veterans service-connected prostatitis 
may be frequency of urination.  The Board also notes that the 
VA examiner in February 1996 diagnosed the veteran with 
benign prostatic hypertrophy which is classified as a 
separate and distinct disease entity.  Thus, the veterans 
complaints of frequency of urination may also be attributed 
to the benign prostatic hypertrophy.  Accordingly, further VA 
examination is required in order to obtain clarification as 
to all current manifestations of the service-connected 
prostatitis.  Under the circumstances, the case is REMANDED 
for the following development:

1.  If the August 23, 1997 SSOC 
represents the hearing officers 
decision, he should so signify by placing 
a signed copy of that document in the 
claims folder.  If not, the hearing 
officer who conducted the June 1997 RO 
hearing should enter his decision and 
place a signed copy of that decision in 
the claims folder.

2.  The RO should ask the veteran whether 
he has received any treatment pertaining 
to the prostate since February 1997, the 
date of the most recent medical treatment 
record found in the claims folder.  Based 
on his response, the RO should obtain a 
complete copy of all identified treatment 
records and associate them with the 
claims folder.     

3.  Thereafter, the RO should afford the 
veteran a VA genitourinary examination to 
determine the current severity of his 
service-connected prostatitis.  All 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veterans 
military, medical, and employment 
history.  The examiner must state in his 
report that he reviewed the claims 
folder.  The examiner should render 
opinions for the record as to: (a) 
whether the veteran currently has benign 
prostatic hypertrophy in addition to 
prostatitis.  If so, which urinary 
symptoms are due to prostatitis and which 
are due to benign prostatic hypertrophy; 
and (b) whether the veterans service-
connected prostatitis results in voiding 
dysfunction, and/or urinary frequency, 
and/or obstructed voiding; and/or urinary 
tract infection.  As to each 
classification, the examiner should 
specify the severity thereof in terms of 
what is called for pursuant to the 
provisions of 38 C.F.R. § 4.115(a).  The 
clinical findings reported with regard to 
manifestations of the service-connected 
prostatitis should be stated in terms 
which will allow for rating the disorder 
as voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary 
tract infection.   

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  The RO 
should then re-adjudicate the claim.
 
If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a SSOC.  They 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
procure clarifying data and to ensure due process of law.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
